Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the 02/22/2022 claims, the following has occurred.
Claims 1 and 3 have been amended. Claim 2 has been cancelled. Claims 1, 3-5 and 10-18 are pending.
Response to Arguments
The previous objection to the drawings, and the rejection to the claims under 35 U.S.C. 112(a) has been overcome as per the present claim amendments. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of claims 1, 3-5 and 10-18:
As stated in a prior office action, the combined teachings of Haizhong et al (CN 207080999 U) and Lotter (US 3627462 A) disclose features of the invention in regards to claim 1. However, the previous rejection to claim 1 under 35 U.S.C. 103 has been overcome as per the present claim amendments, which incorporate the allowable subject matter of the previous claim 2.
Regarding Claim 1, the combination as applied to claim 1, Haizhong et al in view of Lotter, does not explicitly teach wherein the base has two opposite ends, and the inlet portion has two opposite ends, wherein an end of the inlet portion is connected to one of the ends of the base; a length of the burner body from the other end of the inlet portion to the other 
With regards to the features of claim 1 not taught by Haizhong et al in view of Lotter, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the combined teachings of Haizhong et al in view of Lotter in view of such that all the limitations of claim 1 are rendered obvious.
Claims 3-5 and 10-18 are allowable by virtue of their dependency from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762